ICJ_081_ConventionPrivilegesImmunitiesUN_ECOSOC_NA_1989-12-15_ADV_01_NA_02_FR.txt. 210

OPINION INDIVIDUELLE DE M. EVENSEN
[Traduction] |

J'approuve entièrement l’avis consultatif donné par la Cour, mais je

voudrais ajouter certaines vues complémentaires sur un aspect particulier
de la question. Il est dit au paragraphe 14 de l’avis que M. Mazilu a «subi,
ainsi que sa famille, de fortes pressions ».
- Ainsi, dans la lettre qu’il a adressée le 5 avril 1988 à M. Martenson,
Secrétaire général adjoint aux droits de l’homme, M. Mazilu affirme que
«malheureusement, de fortes pressions continuent d’être exercées sur
moi et ma famille pour que je signe un tel télégramme ». Le télégramme
dont il s’agit devait annoncer qu’il renongait à établir le rapport sur «les
droits de l’homme et la jeunesse » dont il était chargé. Dans une lettre du
19 avril 1988 adressée au président de la Sous-Commission concernée de
l'Organisation des Nations Unies, il s’est aussi plaint que son gouverne-
ment «faisait tout pour [le] dissuader de l’établir [son rapport]».

Comme exemple particulier de ces pressions, M. Mazilu indique dans
sa lettre du 8 mai 1988 que: « depuis le 15 février 1988, une vingtaine de
policiers me suivent, ainsi que ma femme et mon fils, jour et nuit».

Dans ses lettres, M. Mazilu mentionne, comme autres exemples con-
crets de tracasseries, qu’il a été «empêché d'entrer au centre d’infor-
mations des Nations Unies à Bucarest» et que son «téléphone a été
débranché ».

Or, l'unique question posée à la Cour dans la requête du Conseil écono-
mique et social est «la question juridique de l’applicabilité de la section 22
de l’article VI de la convention sur les privilèges et immunités ». La Cour
n’a donc pas été priée de se prononcer sur des violations concrètes de ces
dispositions. Mais il semble évident que les pressions exercées ont causé
des inquiétudes et des épreuves non seulement à M. Mazilu mais aussi
à sa famille. Il paraît clair que la protection prévue à la section 22 de
l’article VI de la convention de 1946 ne peut être limitée au seul «expert
Mazilu » mais doit s'appliquer, dans une mesure raisonnable, à sa famille.
Cette considération paraît aller de soi et une disposition spéciale de la
section 18 de l’article V de la convention en aborde un aspect. Cette dispo-
sition prévoit que les fonctionnaires de l'Organisation des Nations Unies
« d) ne seront pas soumis, non plus que leurs conjoints et les membres de
leur famille vivant à leur charge, aux dispositions limitant l’immigration
et aux formalités d’enregistrement des étrangers ».

Cette disposition particulière est toutefois l'expression concrète d’un
principe général fondamental. Pour chacun l'intégrité de la famille et de
la vie familiale est un droit fondamental de l’homme protégé par les prin-
cipes en vigueur du droit international qui découlent non seulement du

37
PRIVILÈGES ET IMMUNITÉS (OP. IND. EVENSEN) 211

droit international conventionnel ou du droit international coutumier,
mais aussi des «principes généraux de droit reconnus par les nations civi-
lisées ».

Ainsi, dans la Déclaration universelle des droits de l’homme adoptée
par l’Assemblée générale des Nations Unies le 10 décembre 1948, l’inté-
grité de la famille et de la vie familiale a été présentée sous forme d’un
droit fondamental de l’homme, au paragraphe 3 de l’article 16, dans les
termes suivants: «La famille est l'élément naturel et fondamental de la
société et a droit à la protection de la société et de l’Etat.» Cette disposi-
tion, qui est l’expression concrète d’un principe fondamental des droits de
l’homme dans le droit des gens contemporain, a été énoncée de façon ana-
logue dans d’autres instruments de droit international. Ainsi le para-
graphe 1 de Particle 8 de la convention des droits de l’homme du 4 no-
vembre 1950 (la convention de Rome) dispose que: «toute personne a
droit au respect de sa vie privée et familiale, de son domicile et de sa cor-
respondance ».

Le respect de la famille et de la vie familiale doit être considéré comme
faisant partie des «privilèges et immunités » dont les experts ont besoin
«pour exercer leurs fonctions en toute indépendance », comme il est dit à
la section 22 de l’article VI de la convention de 1946 sur les privilèges et
immunités des Nations Unies.

(Signé) Jens EVENSEN.

38
